Citation Nr: 0015853	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-03 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from December 1969 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran served in Vietnam and has been diagnosed with 
PTSD related to his military service.   

2.  The claim of entitlement to service connection for PTSD 
is plausible.  


CONCLUSION OF LAWS

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the veteran's 
service medical records appear to have been lost.  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  Moore v. Derwinski, 
1 Vet. App. 401, 406 (1991); Cuevas v. Principi, 3 Vet. App. 
543, 548 (1992).  The Board is also under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is well grounded.  In this 
respect, the Board notes that the veteran served in Vietnam 
and for the purposes of well groundedness, his statements 
concerning his stressors is deemed credible.  In addition, on 
VA hospitalization in 1993, the veteran was diagnosed with 
PTSD, based on stressors he related exposure to in service.  

Thus the claim is well grounded, and to this extent, it is 
allowed.  


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded, and to this extent, the claim is allowed.  


REMAND

The Board notes that on VA hospitalization in August 1993, 
the veteran was admitted to a six-week structured PTSD 
program, and that PTSD was the Axis I final diagnosis.  On VA 
examination in May 1995, the examiner diagnosed alcohol abuse 
and dependence as well as substance induced anxiety disorder.  
In October 1998, the veteran was examined by the same VA 
examiner who had examined him in May 1995, and alcohol use 
and dependence, marijuana abuse, as well as substance abuse 
anxiety were diagnosed.  VA outpatient treatment records also 
indicate treatment labeled under PTSD Notes.  

The veteran has questioned the adequacy of the VA 
examinations performed in May 1995 and in October 1998, and 
has stated that the physician who examined him on both 
occasions distorted information given by the veteran.  

In addition, in an April 1995 statement, the veteran 
described a stressor which he indicated occurred on Easter 
morning in 1971 near On Kag with the 127th MASH Unit when 
charges were thrown into tents and blowing them up.  The 
veteran has also stated while in Vietnam, he was involved 
with bringing in litters of wounded who had disfiguring 
injuries including mutilation.  The RO has not referred the 
case to U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) for verification of such stressors.  

VA has a duty to assist in the development of facts pertinent 
to an appellant's claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1999).  Where the record before the 
Board is inadequate to render a fully informed decision on 
the issue of service connection, a remand to the RO is 
required to fulfill the statutory duty to assist. Ascherl v. 
Brown, 4 Vet.App. 371, 377-78 (1993).

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:

     1.  The RO should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
nervous problems any time since service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which are not 
currently of record.

2.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of events 
and identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  The veteran should 
be advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressful events and that 
he must be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted.  The veteran should also be 
advised that he may submit other types of 
evidence such as statements from service 
comrades, letters, diaries or statements 
from family which would substantiate his 
exposure to the stated stressors in 
service.  

3.  When any additional information is 
obtained, the RO should review the file 
and prepare a summary of all the claimed 
stressors.  This summary, together with a 
copy of the DD 214, and all associated 
documents, should be sent to USASCRUR, 
which should be requested to research and 
attempt to verify the veteran's alleged 
stressors.  In addition, the veteran's 
service personnel records should be 
obtained and associated with the claims 
file.  

4.  Then the RO should arrange for the 
veteran to be accorded an examination by 
a board of two VA board certified 
psychiatrists, if available, who have not 
previously examined him to determine the 
diagnosis of all psychiatric disorders 
that are present.  The RO must inform the 
veteran of the possible consequences 
should he fail to report.  

The purpose of this examination is to 
confirm whether the veteran currently 
suffers from PTSD, and if so, whether it 
is at least as likely as not that the 
PTSD is related to military service.  The 
examining physicians should specifically 
identify which stressors are linked to 
any diagnosed PTSD. 

The RO must specify for the examiners, 
the stressor or stressors that it has 
determined are established by the record 
and the examiners must be instructed that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms 
and, whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  The examination report should 
reflect review of pertinent material in 
the claims folder.  The examiners should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.  If the diagnosis of PTSD is 
deemed appropriate, the examiners should 
comment upon the link between the current 
symptomatology and the one or more of the 
inservice stressors found to be 
established by the RO.  The examiners 
should refer to DSM IV in making their 
determinations.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
to include psychological testing and 
evaluation, should be accomplished.  The 
claims folder, or copies of all pertinent 
records, as well as a copy of this 
remand, must be made available to the 
examiners for review prior to, and 
during, the examination.  Any differences 
in findings or opinions between the 
examiners must be reconciled to the 
extent possible.  

5.  The RO should then review the record 
and ensure that all the above actions 
have been completed.  If any action has 
not been completed fully, the RO must 
take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  When the 
RO is satisfied that the record is 
complete and the examinations are 
adequate for rating purposes, the RO 
should readjudicate the issue of 
entitlement to service connection for 
PTSD.  



If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, and the veteran and his representative 
should be provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  In taking this action, 
the Board implies no conclusion, either legal or factual, as 
to any ultimate outcome warranted.  No action is required of 
the veteran until he is notified by the RO.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

